Citation Nr: 0408889	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from May 1946 
to February 1949.  He died in February 1993.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision and determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.

The appellant appeared before an Acting Decision Review 
Officer at a hearing at the RO in August 2003.

Claims of entitlement to benefits awarded but unpaid and of 
entitlement to accrued benefits are separate claims, and the 
issue of entitlement to benefits awarded but unpaid has been 
reasonably raised.  See Bonny v. Principi, 16 Vet. App. 504 
(2002).  This issue is referred to the RO.


FINDINGS OF FACT

1.  The veteran died in February 1993, at the age of 67.  The 
certificate of death lists the immediate cause of death as an 
irreversible shock, the antecedent cause as a severe 
hemorrhage, and the underlying cause as an incised wound.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease 
during the veteran's service.

4.  The appellant did not file a claim for accrued benefits 
until September 2002, well over one year after the death of 
the veteran. 

5.  The veteran had active service in the Philippine Scouts 
from May 1946 to February 1949.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).

3.  The veteran did not have qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The VCAA 
applies to the appellant's claim for service connection for 
the cause of the veteran's death.  That statute, however, is 
not applicable where the law as mandated by statute, and not 
the evidence, is dispositive of a claim.  Mason v. Principi, 
16 Vet. App. 129 (2002).  Therefore, for reasons stated 
below, the VCAA is not applicable to the claims of accrued 
benefits and VA nonservice-connected death pension benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
420.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA General Counsel 
held that the Court's statement that 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2003) require VA to 
include a request that the claimant provide any evidence in 
his or her possession that pertains to the claim is obiter 
dictum and is not binding on VA, and that 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).

In the present case, regarding the issue of service 
connection for the cause of the veteran's death, a 
substantially complete application was received on September 
24, 2002.  The AOJ on November 12, 2002, provide notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant and what 
information and evidence will be obtained by VA.  
Specifically, the appellant was notified that VA would make 
reasonable efforts to obtain evidence necessary to support 
her claim, including medical records, employment records, and 
records in the custody of a federal department or agency.  
She was advised that VA would request medical evidence 
showing a relationship between the cause of the veteran's 
death and active service if she informed VA of that evidence.  
She was advised to ask Dr. Celilio to provide a statement 
giving his bases, reason and rationale for identifying the 
cause of death and to ask him to submit medical records 
regarding treatment of the veteran.  She was informed that if 
she was unable to get the records from Dr. Celilio, she could 
complete a properly executed release so that VA could request 
the records for her and that she could also complete properly 
executed releases for all other health care providers who 
treated the veteran for his disabilities, especially the 
cause of his death.  Thereafter, in a rating decision dated 
in January 2003, service connection for the cause of the 
veteran's death was denied.  

Accordingly, a VCAA notice, as required by 38 U.S.C. § 
5103(a), was provided to the appellant before the initial 
unfavorable AOJ decision on the claim of service connection 
for the cause of the veteran's death.  Pelegrini, 17 Vet. 
App. at 422.

With regard to a request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim, the November 12, 2002, letter did not ask her to 
provide such evidence.  However, in an September 2003 
statement, the appellant indicated that she had no additional 
evidence to submit and that all the evidence she had 
pertaining to her claim had already been given to VA.  
Therefore, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice has not harmed the appellant.  Therefore, the lack of 
notice is a harmless error.  VAOPGCPREC 1-2004 at comments 
para. 12.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, 30 days from the 
date of the November 2002 letter.  The RO further advised the 
appellant that if no information and evidence had been 
received within that time, her claim might be decided based 
only on the evidence VA had previously received.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO attempted to obtain the veteran's 
service medical records.  The appellant submitted a statement 
from Dr. Cecilio who said that his office had no records 
available related to the death of the veteran and that the 
record of the autopsy might have been destroyed or lost.  In 
an October 2003 statement, the appellant reported that she 
could not furnish any medical evidence because the veteran 
did not seek private treatment for his psychiatric 
symptomatology and because the public doctors who could have 
attested to his mental condition were dead.  Accordingly, the 
Board concludes that no further assistance to the appellant 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As for the Acting Decision Review Officer's duty to assist, 
for the same reasons as noted above with regard to the VCAA, 
the Acting Decision Review Officer's duty under 38 C.F.R. 
§ 3.103(c)(2) has been satisfied.  See Stuckey v. West, 13 
Vet. App. 163 (1999); Costantino v. West, 12 Vet. App. 517 
(1999).

Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the appellant's claim has been undertaken with 
this heightened duty in mind.  However, the case law does not 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The appellant in essence has contended in various statements 
and testified at her hearing that the veteran served as a 
guerrilla from March 1942 to September 1945, during which 
time he was tortured by Japanese soldiers, and that he had 
psychiatric symptomatology after such service, which caused 
him to commit suicide. 

The National Personnel Records Center certified in June 1972 
that the veteran had active service from May 1946 to February 
1949.  They did not certify any additional periods of 
service.  Service department findings as to the fact of 
service with the Armed Forces of the United States of America 
are made binding upon VA for purposes of establishing 
entitlement to benefits.  See Duro v. Derwinski, 2 Vet. App. 
530 (1992).

Therefore, the question is whether the cause of the veteran's 
death is related to his period of active service from May 
1946 to February 1949.

The death certificate indicates that the veteran died in 
February 1993 at the age of 67 of irreversible shock due to a 
severe hemorrhage caused by an incised wound.  The appellant 
claims that the veteran committed suicide, but the death 
certificate does not indicate that the death was due to a 
non-natural cause.  

The veteran's service medical records are unavailable.  Post-
service medical records show that the veteran was treated for 
respiratory disorders and an avulsion of the right forearm 
with a contracture deformity.  However, the post-service 
medical records do not show complaints, treatment or a 
diagnosis of a psychiatric disorder, even though two 
associates of the veteran intimated that the veteran 
intentionally injured his right forearm because of his 
psychiatric symptomatology.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  There is no 
competent evidence of a nexus between the veteran's service 
and the conditions listed on his death certificate.  
Additionally, the Board observes that a psychiatric disorder, 
such as psychosis, was not diagnosed.  Moreover, there is no 
competent medical opinion from any physician indicating that 
the cause of the veteran's death, or conditions contributing 
to his cause of death, were related to his active service.

In reaching this decision, the Board has considered the 
appellant's assertions and the statements of lay witnesses 
about the veteran's post-service behavior.  While these 
laypersons are competent to report symptomatology, the issue 
in this case ultimately rests upon interpretations of medical 
evidence and conclusions as to the cause of the veteran's 
death.  In such cases, laypersons untrained in the field of 
medicine are not competent to offer such opinions.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  To that extent, the contentions of the appellant 
are unsupported by persuasive evidence.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  The 
Board has also considered the benefit-of-the-doubt rule in 
reaching this decision.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

A claim for dependency and indemnity compensation (DIC) 
benefits is also considered a claim for accrued benefits.  
See 38 U.S.C.A. § 5101(b) (West 2002); Quiamco v. Brown, 6 
Vet. App. 304 (1994).  Under 38 U.S.C.A. § 5101 (West 2002), 
a claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5121 provides for payment 
of (1) periodic monetary benefits to which an individual was 
entitled to death under existing ratings or decisions, 
"benefits awarded but unpaid," and (2) periodic monetary 
benefits based on evidence in the file at the time of the 
date of the entitled individual's death and due and unpaid 
for a period not to exceed two years, "accrued benefits."  
Bonny, 16 Vet. App. at 507.  In Jones v. West, 136 F.3d. 1296 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that for accrued benefits the veteran 
must have had a claim pending at the time of his death for 
such benefits in order for an individual to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year of the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  Persons eligible for such 
payments under 38 U.S.C.A. § 5121 (which are paid to the 
first living person listed) include the veteran's spouse.

The veteran died in February 1993.  The appellant did not 
file a claim for DIC benefits until September 2002, well over 
a year of the date of the veteran's death.  Her claim for DIC 
benefits is also considered a claim for accrued benefits.  
See 38 U.S.C.A. § 5101(b); Quiamco, 6 Vet. App. at 307.  
There is, however, no evidence that she filed a claim for 
accrued benefits prior to the filing of her claim for DIC 
benefits.  Therefore, her claim for entitlement to accrued 
benefits was untimely.  Accordingly, there is no legal basis 
for payment of accrued benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in a case 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Entitlement to Nonservice-connected Death Pension Benefits

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2003).

All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Public Law 190 as 
it constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.40(b).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.40(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) The document contains needed information as to the 
length, time and character of service; and

(3) In the opinion of the VA, the document is genuine and the 
information contained in it is accurate.

38 C.F.R. § 3.203(a) (2003).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under the following:

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107(a).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under the following:

(1) with respect to contracts of National Service Life 
Insurance entered into before May 27, 1946; under section 620 
or 621 of the National Service Life Insurance Act of 1940; 
or, under section 1922 of title 38; and

(2) chapters 11, 13 (except section 1312 (a)) of title 38).

38 U.S.C.A. § 107(a).

This restriction does not apply to officers who were 
commissioned in connection with the administration of Public 
Law 190.  38 C.F.R. § 3.40(b).

As noted above, the National Personnel Records Center 
certified in June 1972 that the veteran had active service 
from May 1946 to February 1949.  They did not certify any 
additional periods of service.  The War Department AGO Form 
53 reflects that the veteran actively served in the 
Philippine Scouts from May 1946 to February 1949, that his 
rank was a private, and that he had no prior service.  The 
veteran himself reported in November 1975 that his only 
period of service was from May 1946 to February 1949 and that 
he was not a former prisoner of war.  

Service department findings as to the fact of service with 
the Armed Forces of the United States of America are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro, 2 Vet. App. at 532.  The Board first 
acknowledges and recognizes that the evidence does establish 
that the veteran served and contributed to the U.S. Armed 
Forces through his active service in the Philippine Scouts.  
Although a veteran who was not an officer in the Philippine 
Scouts is eligible to receive compensation for a service-
connected disability (Title 38, Chapter 11), or his surviving 
spouse is eligible to receive compensation for a service-
connected death (Title 38, Chapter 13), that veteran and his 
surviving spouse are not eligible to receive a pension for a 
nonservice-connected death or disability (Title 38, Chapter 
15).  The law is clear on that point.

The veteran's enlistment as a Philippine Scout was in May 
1946, and was under section 14 of Public Law 190, as that was 
the only authority of enlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947.  See 
38 C.F.R. § 3.40(b).  Service records show that the veteran 
was not commissioned as an officer during that period of 
service.  Therefore, he was not eligible to receive a pension 
for a nonservice-connected death or disability (Title 38, 
Chapter 15), nor would his surviving spouse.

While the appellant claims that the veteran had guerrilla 
service and has submitted an identification card to support 
her assertion, and even though the veteran in an October 1992 
statement asserted that he was a guerrilla and was captured 
by Japanese soldiers during World War II, the Board is bound 
by the service department's determination that the veteran 
only had active service from May 1946 to February 1949.  
Duro, 2 Vet. App. at 532.  In any event, even if the veteran 
had recognized guerrilla service, he was still not eligible 
to receive a pension for a nonservice-connected death or 
disability (Title 38, Chapter 15), nor would his surviving 
spouse.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  Because the law 
is dispositive in this case, the claim should be denied 
because of the absence of legal merit.  Sabonis, 6 Vet. App. 
at 430.






ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits are denied.

Nonservice-connected death pension benefits are denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



